 In the Matter of BLACK DIAMOND STEAMSHIP CORPORATIONandMARINE ENGINEERS BENEFICIAL ASSOCIATION, LOCAL No. 33.Case No. B-107.-Decided September 24, 1936Water Transportation Industry-Election Ordered:controversy concerningrepresentation of employees-refusal by employer to recognize union as exclu-sive representative;rival organizations ; request by substantial number inappropriate unit-question affecting commerce:confusion and unrest amongemployees-prior collective agreementwithrival organization no bar to hold-ing-Unit Appropriate for Collective Bargaining:occupationaldifferences;craft; licensed personnel;established labor organizations in industry-Certifi-cation of Representatives.Mr. David A. Moscovitzfor the Board.Hunt, Hill & Betts,byMr. John W. Crandall,of New York City,for the Company.Mr. Edward Patrick Trainor,of New York City,for Marine Engi-neers' BeneficialAssociation.Mr. Herbert DeVarco,of New York City, for United LicensedOfficers of the United States of America.Mr. William Gallagher,of New York City,for International Unionof OperatingEngineers.Mr. I. S. Dorfman,ofcounselto the Board.DECISIONSTATEMENT OF CASEOn July 2, 1936, Local No. 33 of, the Marine Engineers BeneficialAssociation, hereinafter called Local No. 33, filed with the RegionalDirector for the Second Region a petition alleging that a questionaffecting commerce had arisen concerning the representation of thelicensed engineers employed on the vessels of the Black DiamondSteamship Corporation, New York City, New York, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, approved July 5,1935.On July 18, 1936, the National Labor Relations Board, herein-after called the Board, authorized the Regional Director for theSecond Region to conduct an investigation and provide for an ap-propriate hearing upon due notice.On July 23, 1936, the RegionalDirector issued a notice setting the hearing for August 20, 1936.241 242NATIONAL LABOR RELATIONS BOARDNotice of hearing was duly served on the Black Diamond SteamshipCorporation, hereinafter called the Company, Local No. 33, and theUnited Licensed Officers of the United States of America, herein-after called the United.Pursuant to notice, hearings were held inNew York City, New York, on August 20, 21, and 24, 1936, beforeBenedictWolf, Trial Examiner duly designated by order of theBoard.All who were served with notice participated in the hearing.In the course of the hearing, the International Union of OperatingEngineers, Marine Local Union No. 3, was given leave to, and did,file a brief in the capacity ofarnicus curiae.Full opportunity to beheard, to examine and to cross-examine witnesses and to introduceevidence bearing upon the issues was afforded to all parties.Upon the evidence adduced at the hearing and from the entirerecord now before it, the Board makes the following :FINDINGS OF FACTBlack Diamond Steamship Corporation is a corporation organizedand existing under the laws of the State of Delaware, and is, and hasbeen at all times hereinafter mentioned, engaged in the general cargoand passenger business with general offices in New York City, NewYork.It owns and operates eight vessels which sail according to afixed posted schedule from New York City, New York to Rotterdam,Holland; Antwerp, Belgium; Boston, Massachusetts; Philadelphia,Pennsylvania; Baltimore, ' Maryland; Norfolk, Virginia ; Newport,Rhode Island; Portland, Maine; and return.'Each of the vessels isregularly engaged in both out-port and foreign sailings, transport-ing primarily freight and mail, and affording a limited passengerservice.We find, therefore, that the Company is engaged in traffic andcommerce among the several States and between the United Statesand foreign countries, and that the deck officers and engineers em-ployed on the vessels of the Company are directly engaged in suchtraffic and commerce.I.QUESTION CONCERNING REPRESENTATION AND ITS EFFECT ON COMMERCEIn September,1934, and again in September,1935, Local No. 33, alabor organization claiming to represent a majority of the engineersemployed on the vessels of the Company,endeavored without successto inducethe Companyto enter into an agreement covering wages,hours and working conditions of the engineersemployed byit.Dur-Black Falcon, Black Tern, Black Heron, Black Condor, Black Osprey. DECISIONS AND ORDERS243ing the 1935 negotiations, a representative of Local No. 33 read to anofficer of the Company the names of those engineers employed by theCompany whom Local No. 33 claimed as members. Neither in 1934or 1935, however, did the Company have any intention of negotiatingan agreement with Local No. 33, and none was consummated.During approximately the same periods, negotiations lookingtoward an agreement were carried on between the Company and theUnited Licensed Officers of the United States of America, a labororganization, which claimed to represent a majority of the deck offi-cers and of the engineers employed by the Company.Despite thecontradictory nature of the claims presented by the rival organiza-tions, the Company, on November 26, 1935, entered into an agreementwith the United in respect to wages, hours and working conditionsof all its deck officers and engineers, effective December 1, 1935, andto remain in force for one year, and from year to year thereafterunless notice of desired amendment or abrogation is given by eitherparty within 30 days prior to the end of any year. The Companymade no effort to determine the validity of the claims of either labororganization.After November 26, 1935, the Company, in reply tothe requests of Local No. 33 for an agreement, protested that it wouldnot violate its contract with the United.At the hearing documents were introduced in evidence signed by amajority of the engineers of the Company authorizing Local No. 33 tobargain collectively on their behalf.Carbon copies of receipts issuedby Local No. 33 to engineers of the Company on payment of dues werealso introduced in evidence.The United, in support of its mem-bership claims, presented applications for membership signed by anumber of the engineers employed by the Company.We find theproof presented on this issue inconclusive for the following reasons :(1)The authorizations as well as some of the applications for mem-bership are undated; (2) some of the applications for membershipand some of the carbon copies of receipts are dated 1934; and (3) afew engineers signed applications for membership in the Unitedas well as the authorization of Local No. 33.The confusion manifest here may best be resolved, and the freechoice of representatives for purposes of collective bargaining-assuredand ascertained, by means of an election by secret ballot.We find that a question concerning the representation of the engi-neers employed by the Company has arisen. This question tends tolead, to labor disputes burdening and obstructing commerce and thefree flow. of commerce between the States and between the UnitedStates and foreign countries.5727-37-vol 11-17 244NATIONAL' LABOR RELATIONS BOARDH. THE APPROPRIATE UNIT FOR THE PURPOSES OF COLLECTIVE BARGAINING,AND EMPLOYEES ELIGIBLE TO PARTICIPATE IN TEIE ELECTIONIn its petition Local No. 33 avers that the unit should consist ofapproximately 37 engineers employed on the vessels of the Company.The United contends that licensed deckofficers aswell as engineersshould be included in the unit.The companyis inagreement withthe latter view.The International Union of Operating Engineers,Marine Local Union No. 3, though not a party to this matter, fileda brief setting forth its interest in the determinationof the issue,and urged that the unit in question should embrace engineers onlyand not deck officers.In previous cases we have held that licensed engineers constitutean appropriate unit for purposes of collective bargaining, and shouldnot be bracketed in one unit with deck officers .2We so held for thefollowing reasons :(a)The qualifications, responsibilities and duties of the licensedengineers differ in kind from those of licensed deck officers.TheUnited States Bureau of Navigation and Steamboat Inspection, asa prerequisite to the issuance of a license to an engineer, requiresof the applicant education and experience substantially differentfrom that of an applicant for a deck officer's license.3Deck officersnavigate the ship, stand deck watches and check cargo in and outof the vessel,. while engineers confine their activities almost wholly!''11into the operation and maintenance of the engine department.Thechief engineer is subordinate to, takes orders from, and receives awage rate lower than the master;(b) ". . . there are already in this field two well-establishedOperating Engineers, Local No. 3), whose membership is limited toengineers, and a third established labor organization, the Masters,Mates &Pilots, restricted to deck officers. In the light of this situa-tion; in the absence of proof of a present desire on the part of engi-neers and deck officers to combine in one unit . . . , we are ofthe opinion that the policy of the Act would be best served here' by2 In the Matter of Delaware-New JerseyFerry Co andM E B A , No14,Case NoC-4, decided December30, 1935 (1 N L RB 85) ;In the Matter of InternationalMercantileMarineCo,etat, and International Union of Operating Engineers, LocalNo 3, Case NoR-24, decided March 21,1936(1 N L RB. 384) ;andIn the MatterofLykes Brothers Steamship Co , Inc. et at.and National Marine Engineers' Bene-ficial Association et at.,Cases Nos. R-36, R-37, and R-38,decided July 8, 1936(supra,p. 102).$As to qualifications for service as a licensed deck officer see R S.§4131 ; U. S C.Title 46, § 221;R. S. § 4439;U. S. C. Title 46, § 226; R. S § 4440; U. S.C.Title46, § 228.Minimum requirements for licensed engineers are cited in R. S.§4441; U. S. C.Title 46, § 229 DECISIONS AND ORDERS245not requiring that deck officers and engineers be combined in oneunit for the purposes of collective bargaining."'The case at hand presents no facts which would warrant recon-sideration of our previous decisions on this point.We therefore find that all chief, assistant and licensed junior engi-neers employed as engineers on the vessels operated by the Companyconstitute a unit appropriate for the purposes of collective bar-gaining.This does not mean that the United will be precluded from rep-resenting the engineers of the company.The names of both theUnited and Local No. 33 will appear on the ballot of the projectedelection.The engineers will then be free to choose.THECONTRACTThe mere holding of the election will in no way affect the rightsand duties, if any, arising out of the contract entered into betweenthe, Company and the United.Morever, since that contract is shortlysubject to termination (December 1, 1936), and the representativesof the engineers, who will have been ascertained prior to that date,may elect'to terminate it; we deem it unnecessary to determine whatwould otherwise be the effect of the contract on the petition before us_THE ELECTIONIn the conduct of this election we take into consideration' the fol-lowing factors : that separate ships' articles are signed for everyround trip voyage; that in some instances the names of the personnelof a given vessel are not known sufficiently in advance of sailing time-to permit a well ordered election prior to that time; and that betweenvoyages the employees may be in port for very short periods.In these circumstances, notice of the election will be posted as soonas is convenient on each vessel of the Company before it leaves theport of New York on the first trip, if possible, nest ' following thedate of the issuance of this decision, and remain in view until theelection has been, held.Such notice of election will be accompaniedby a sample ballot and a list of engineers eligible to vote in theelection.The ballots will be cast in the presence of a representa-tive of this Board upon the return of each vessel to, the port ofNew York either from any, of the out-ports or from. Antwerp orRotterdam.4In the Matter of International Mercantile Maine Co , et al. and International Unionof Operating Engineers,Local 'No.3,Case NoR-24, decidedMarch 21,1936(1 'N. L.R B. 384, 390) 246NATIONAL LABOR RELATIONS BOARDDue to the special circumstances of this, case we find it necessaryto limit the right to vote to those licensed engineers within the unitabove described who are employed on the round trip voyage of therespective vessels of the Company on which notices of election havebeen posted, and who also were employed as engineers on any vesseloperated by the Company at any time between July 2, 1936, the dateof the filing of the petition herein, and the date of the 'ditecti'on ofelection in this matter.CONCLUSIONS OF LAWUpon the basis of the above findings, the following conclusions oflaw are made by the Board :1.The chief engineers, assistants and licensed junior engineersemployed as engineers on the vessels of the Black Diamond Steam-ship Corporation operating out of the port of New York, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.2.A question affecting commerce has arisen concerning the repre-sentation of chief engineers, assistants and licensed junior engineersemployed on the vessels of the Black Diamond Steamship Corpora-tion, within the meaning of Section 9 (c) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, approved July 5, 1935, and pursuant to Article III,Section 8, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, it isDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with the BlackDiamond Steamship Corporation, New York City, an election bysecret ballot shall be conducted as soon as convenient, and beginningas promptly as is practicable after the date of this Direction, basedon sailing dates of vessels, subject to the suggestions for the admin-istration of this election contained hereinabove, under the directionand supervision of the Acting Regional Director for the Second Re-gion, acting in this matter as agent of the National Labor RelationsBoard, and subject to Article III,' Section 9 of said Rules and Regu-lations-Series 1, as amended, among the chief engineers, assistantengineers and licensed junior engineers employed as engineers on thevessels of the Black Diamond Steamship Corporations operating out,of the port of New York, to determine whether they desire to be rep- DECISIONS AND ORDERS247resented by the Marine Engineers Beneficial Association, Local No.33, or by the United Licensed Officers of the United States ofAmerica.MR. DONALD WAKEFIELD SMITH took no part in the consideration of_the above Decision and Direction of Election.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESDecember 11, 1936A petition for an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, having been duly filed, and an investigation and hearinghaving been duly authorized and conducted, and an election by secretballot having been conducted beginning on October 3 and ending onDecember 3, 1936, among the licensed chief, first assistant, second as-sistant and third assistant engineers employed as engineers on thevessels-of the Black Diamond Steamship Corporation operating out;of the port of New York, and an Intermediate Report upon the secretballot finding that the Marine Engineers' Beneficial Association, Lo-calNo. 33, had been selected by a majority of the engineers in theappropriate unit, having been prepared by Elinore Morehouse Her-rick, the agent of the Board designated to conduct the election, andduly served upon the parties, and no objections to the ballot and tothe Intermediate Report having been filed with the Board by theparties pursuant to Article III, Section 8 of National Labor Relations,Board Rules and Regulations-Series 1, as amended,THEREFORE, by virtue of and pursuant to the power vested in theNational Labor Relations Board by Section 9 (c) of the said Act, andpursuant to Article III, Section 8 of the said Rules and Regulations,IT IS HEREBY CERTIFIED that Marine Engineers' Beneficial Associa-tion, Local No. 33, has been designated by a majority of the licensedchief, first assistant, second assistant and third assistant engineersemployed as engineers on the vessels of the Black Diamond Steam-ship Corporation operating out of the port of New York, as theirrepresentative for the purposes of collective bargaining, and thatpursuant to the provisions of Section 9 (a) of the National LaborRelations Act, Marine Engineers' Beneficial Association, Local No.33, is the exclusive representative of all such engineers for the pur-poses of collective bargaining in respect to rates of pay, wages, hoursof employment and other conditions of employment.